DETAILED ACTION

Applicant’s response filed on 08/03/2021 has been fully considered. Claims 1-9 are pending. Claim 1 is amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment filed 08/06/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The abstract to the specification was amended on 08/06/2020 to recite “A small hive beetle trap configured to be located beneath a beehive is provided. The trap includes a frame formed from one or more frame members, including a front frame member; an opening for bees to enter and exit the hive via the trap; a small hive beetle entry including at least one channel configured to direct small hive beetle and their larvae that enter the small hive beetle entry away from the hive; a corrugated panel held by the frame and adapted to direct the beetles or the larvae that evade the small hive beetle entry into the troughs of the panel and into at least one opening located within each trough; and a removable tray located beneath the at least one channel and the corrugated panel for .
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “a base resin component between 10% to 50% by weight” in lines 3-4, which is not described in the specification in such a way as to 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites the limitation “between 10% to 50% by weight” in lines 3-4 and “between 20% to 40% by weight” in line 5, which is indefinite because the upper and lower limit of the ranges are unclear. This is because the terms “between” and “to” make it unclear if the “10%” and the “50%” are included in the first range and if the “20%” and the “40%” are included in the second range. Based on the specification [16], for further examination of the claims, this limitation is interpreted as “between 10% and 50% by weight” and “between 20% and 40% by weight”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Warren (US 2017/0267893 A1) in view of Kramer et al. (US 2014/0309334 A1).
Regarding claim 1, Warren teaches a spray applied BPA free two-part, self-setting composition adapted for delivering the components of the composition at a temperature that promotes their spray application at a proper viscosity as well as inducing a self-setting reaction [0011, 0015], wherein one part of the two-part composition [0011, 0015] comprises a base resin that is a diglycidyl ether of bisphenol F resin [0021], wherein the other part of the two-part composition [011, 0015] comprises a hardener component [0027], wherein the base resin and the hardener component are fully blended separate and apart from one another [0032], wherein the two components are then maintained separated until ready for direct application to the surface [0032], wherein the base resin and hardener are heated before being mixed and before application [0034], wherein the heated resin and hardener are mixed immediately prior to spray application in the sprayer itself [0035], wherein the components are maintained 
Warren does not teach that the % by weight of the base resin component is between 10% to 50% by weight. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the amount of the part of Warren’s two-part composition that comprises Warren’s base resin in Warren’s two-part composition to be between 10% and 50% by weight, which would read on the limitation wherein the % by weight of the base resin component is between 10% to 50% by weight as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing self-setting of Warren’s two-part composition and an ability of Warren’s two-part composition to cure when the two parts 
Warren does not teach that the spray applied reinforced composition is formed by the steps further comprising blending a reinforcing material between 20% to 40% by weight into said base resin component to form a reinforced resin component, and that the base resin component in the step of said hardener component maintained separately from said resin component and in the step of mixing said resin component is said reinforced resin component. However, Kramer teaches an inorganic filler that is 
Regarding claim 2, Warren teaches that the part of the two-part composition [0011, 0015] that comprises the base resin that is a diglycidyl ether of bisphenol F resin [0021] comprises between 80% and 99%, by weight, bisphenol F resin [0025] that is a diglycidyl ether of bisphenol F resin [0021], which reads on the limitation wherein the reinforced resin component comprises between 80% and 99% diglycidyl ether of bisphenol F resin by weight, which reads on the claimed % by weight. Warren teaches that the part of the two-part composition [0011, 0015] that comprises the base resin [0021] comprises between 0.05% and 0.02%, by weight, air release agent [0025], which reads on the limitation wherein the reinforced resin component comprises between 0.05% and 0.02% air release agent by weight as claimed.
Warren does not teach that the reinforced resin component further comprises between 10% and 50% said reinforcing material by weight. However, Kramer teaches an inorganic filler that is graphite [0114] that is present in a two-component composition that consists of one resin component comprising an epoxy resin and one curing agent 
Regarding claim 3, Warren teaches that the part of the two-part composition [0011, 0015] that comprises the base resin that is a diglycidyl ether of bisphenol F resin [0021] further comprises between 1% and 4%, by weight, pigment [0025], which reads on the limitation wherein the reinforced resin component further comprises between 1% and 4% pigment by weight as claimed.

Warren does not teach the claimed % by weight of diglycidyl ether of bisphenol F resin with sufficient specificity. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the % by weight of Warren’s bisphenol F resin that is a diglycidyl ether of bisphenol F resin in Warren’s part that comprises the base resin to be between 80% and 90% by weight, which would read 
Warren does not teach the claimed % by weight of air release agent with sufficient specificity. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the % by weight of Warren’s air release agent in Warren’s part that comprises the base resin to be between 0.02% and 0.03% by weight, which would read on the limitation wherein the bae resin component comprises between 0.02% and 0.03% air release agent by weight as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing the an ability of Warren’s air release agent to release air from Warren’s composition and to inhibit foaming in Warren’s composition because Warren teaches that the part of the two-part composition [0011, 0015] that 
Warren does not teach the claimed % by weight of thixotropic agent. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the % by weight of Warren’s thixotropic agent in Warren’s part that comprises the base resin to be slightly greater than 10% by weight, which would read on the limitation wherein the base resin component comprises slightly greater than 10% thixotropic agent by weight as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing an ability of Warren’s thixotropic agent to improve thixotropy of Warren’s composition because Warren teaches that the part of the two-part composition [0011, 0015] that comprises the base resin [0021] comprises between 2% and 6% or between 3% and 5%, by weight, thixotropic agent [0025, 0026], which means that the % by weight of Warren’s thixotropic agent in Warren’s part that comprises the base resin would have affected an ability of Warren’s thixotropic agent to improve thixotropy of Warren’s composition.
Warren does not teach the claimed % by weight of pigment with sufficient specificity. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the % by weight of Warren’s pigment in Warren’s part that comprises the base resin to be between 2% and 3% by weight, 
Regarding claim 5, Warren teaches that the other part of the two-part composition [011, 0015] comprises between 80% and 99%, by weight, cycloaliphatic amine [0030] that is a hardener component [0027], which reads on the limitation wherein the hardener component comprises between 80% and 99% cycloaliphatic amine by weight as claimed. Warren teaches that the other part of the two-part composition [011, 0015] comprises between 0.05% and 0.02%, by weight, air release agent [0030], which reads on the limitation wherein the hardener component comprises between 0.05% and 0.02% air release agent by weight as claimed.
Regarding claim 6, Warren teaches that the other part of the two-part composition [011, 0015] comprises between 94% and 96%, by weight, cycloaliphatic amine [0031], which reads on the limitation wherein the hardener component comprises between 94% and 96% cycloaliphatic amine by weight as claimed. Warren teaches that 
Regarding claim 7, Warren in view of Kramer renders it obvious to use Kramer’s inorganic filler that is graphite to modify the part of Warren’s two-part composition that comprises Warren’s base resin, as explained above for claim 1, which renders obvious the limitation wherein the reinforcing material comprises graphite particles as claimed.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Warren (US 2017/0267893 A1) in view of O’Leary (US 2011/0224317 A1).
Regarding claim 1, Warren teaches a spray applied BPA free two-part, self-setting composition adapted for delivering the components of the composition at a temperature that promotes their spray application at a proper viscosity as well as inducing a self-setting reaction [0011, 0015], wherein one part of the two-part composition [0011, 0015] comprises a base resin that is a diglycidyl ether of bisphenol F resin [0021], wherein the other part of the two-part composition [011, 0015] comprises a hardener component [0027], wherein the base resin and the hardener component are fully blended separate and apart from one another [0032], wherein the two components are then maintained separated until ready for direct application to the surface [0032], 
Warren does not teach that the % by weight of the base resin component is between 10% to 50% by weight. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the amount of the part of Warren’s two-part composition that comprises Warren’s base resin in Warren’s two-part composition to be between 10% and 50% by weight, which would read on the limitation wherein the % by weight of the base resin component is between 10% to 50% 
Warren does not teach that the spray applied reinforced composition is formed by the steps further comprising blending a reinforcing material between 20% to 40% by weight into said base resin component to form a reinforced resin component, and that 
Regarding claim 2, Warren teaches that the part of the two-part composition [0011, 0015] that comprises the base resin that is a diglycidyl ether of bisphenol F resin [0021] comprises between 80% and 99%, by weight, bisphenol F resin [0025] that is a diglycidyl ether of bisphenol F resin [0021], which reads on the limitation wherein the reinforced resin component comprises between 80% and 99% diglycidyl ether of bisphenol F resin by weight, which reads on the claimed % by weight. Warren teaches that the part of the two-part composition [0011, 0015] that comprises the base resin [0021] comprises between 0.05% and 0.02%, by weight, air release agent [0025], which reads on the limitation wherein the reinforced resin component comprises between 0.05% and 0.02% air release agent by weight as claimed.

Regarding claim 3, Warren teaches that the part of the two-part composition [0011, 0015] that comprises the base resin that is a diglycidyl ether of bisphenol F resin [0021] further comprises between 1% and 4%, by weight, pigment [0025], which reads on the limitation wherein the reinforced resin component further comprises between 1% and 4% pigment by weight as claimed.
Regarding claim 4, Warren teaches that the part of the two-part composition [0011, 0015] that comprises the base resin [0021] comprises between 80% and 99% or between 90% and 95%, by weight, bisphenol F resin [0025, 0026] that is a diglycidyl ether of bisphenol F resin [0021], which reads on the limitation wherein the base resin component comprises between 80% and 99% or between 90% and 95% diglycidyl ether of bisphenol F resin by weight. Warren teaches that the part of the two-part composition [0011, 0015] that comprises the base resin [0021] comprises between 0.05% and 0.02% or between 0.02% and 0.03%, by weight, air release agent [0025, 0026], which reads on the limitation wherein the base resin component comprises between 0.05% and 0.02% or between 0.03% and 0.03% air release agent by weight. Warren teaches that the part of the two-part composition [0011, 0015] that comprises the base resin [0021] comprises between 2% and 6% or between 3% and 5%, by weight, thixotropic agent [0025, 0026], which reads on the limitation wherein the base resin component comprises between 2% and 6% or between 3% and 5% thixotropic agent by weight. Warren teaches that the part of the two-part composition [0011, 0015] that comprises the base resin [0021] comprises between 1% and 4% or between 2% and 3%, by 
Warren does not teach the claimed % by weight of diglycidyl ether of bisphenol F resin with sufficient specificity. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the % by weight of Warren’s bisphenol F resin that is a diglycidyl ether of bisphenol F resin in Warren’s part that comprises the base resin to be between 80% and 90% by weight, which would read on the limitation wherein the base resin component comprises between 80% and 90% diglycidyl ether of bisphenol F resin by weight as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing the an ability of Warren’s composition to harden and cure because Warren teaches that the part of the two-part composition [0011, 0015] that comprises the base resin [0021] comprises between 80% and 99% or between 90% and 95%, by weight, bisphenol F resin [0025, 0026] that is a diglycidyl ether of bisphenol F resin [0021], that the self-setting BPA free epoxy coating compound is adapted for curing in place once applied [0016], and that the other part of the two-part composition [011, 0015] comprises a hardener component [0027], which means that the % by weight of Warren’s bisphenol F resin that is a diglycidyl ether of bisphenol F resin in Warren’s part that comprises the base resin would have affected the an ability of Warren’s composition to harden and cure.
Warren does not teach the claimed % by weight of air release agent with sufficient specificity. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the % by weight of 
Warren does not teach the claimed % by weight of thixotropic agent. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the % by weight of Warren’s thixotropic agent in Warren’s part that comprises the base resin to be slightly greater than 10% by weight, which would read on the limitation wherein the base resin component comprises slightly greater than 10% thixotropic agent by weight as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing an ability of Warren’s thixotropic agent to improve thixotropy of Warren’s composition because Warren teaches that the part of the two-part composition [0011, 0015] that comprises the base resin [0021] comprises between 2% and 6% or between 3% and 5%, by weight, thixotropic agent [0025, 0026], which means that the % by 
Warren does not teach the claimed % by weight of pigment with sufficient specificity. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the % by weight of Warren’s pigment in Warren’s part that comprises the base resin to be between 2% and 3% by weight, which would read on the limitation wherein the base resin component comprises between 2% and 3% pigment by weight as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing the an ability of Warren’s pigment to provide color to Warren’s composition without negatively affected other properties of Warren’s composition because Warren teaches that the part of the two-part composition [0011, 0015] that comprises the base resin [0021] comprises between 1% and 4% or between 2% and 3%, by weight, pigment [0025, 0026], which means that the % by weight of Warren’s pigment in Warren’s part that comprises the base resin would have affected an ability of Warren’s pigment to provide color to Warren’s composition without negatively affected other properties of Warren’s composition.
Regarding claim 5, Warren teaches that the other part of the two-part composition [011, 0015] comprises between 80% and 99%, by weight, cycloaliphatic amine [0030] that is a hardener component [0027], which reads on the limitation wherein the hardener component comprises between 80% and 99% cycloaliphatic amine by weight as claimed. Warren teaches that the other part of the two-part 
Regarding claim 6, Warren teaches that the other part of the two-part composition [011, 0015] comprises between 94% and 96%, by weight, cycloaliphatic amine [0031], which reads on the limitation wherein the hardener component comprises between 94% and 96% cycloaliphatic amine by weight as claimed. Warren teaches that the other part of the two-part composition [011, 0015] comprises between 0.04% and 0.02%, by weight, air release agent [0031], which reads on the limitation wherein the hardener component comprises between 0.04% and 0.02% air release agent by weight as claimed. Warren teaches that the other part of the two-part composition [011, 0015] comprises between 2% and 3%, by weight, thixotropic agent [0031], which reads on the limitation wherein the hardener component comprises between 2% and 3% thixotropic agent by weight as claimed.
Regarding claim 7-8, Warren in view of O’Leary renders it obvious to use O’Leary’s nano-sized graphite to modify the part of Warren’s two-part composition that comprises Warren’s base resin, as explained above for claim 1, which renders obvious the limitation wherein the reinforcing material comprises graphite particles as claimed, wherein the reinforcing material comprises nano sized graphite particles as claimed.

Claims 1-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Warren (US 2017/0267893 A1) in view of Yong et al. (CN 106243922 A, machine translation in English used for citation).

Warren does not teach that the % by weight of the base resin component is between 10% to 50% by weight. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the amount of the part of Warren’s two-part composition that comprises Warren’s base resin in Warren’s two-part composition to be between 10% and 50% by weight, which would read on the limitation wherein the % by weight of the base resin component is between 10% to 50% by weight as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing self-setting of Warren’s two-part composition and an ability of Warren’s two-part composition to cure when the two parts of Warren’s two-part composition are mixed with each other because Warren teaches that the two-part composition is self-setting [0011, 0015], that one part of the two-part composition [0011, 0015] comprises a base resin that is a diglycidyl ether of bisphenol F resin [0021], that the other part of the two-part composition [011, 0015] comprises a hardener component [0027], that the base resin and the hardener component are fully blended separate and apart from one another [0032], that the heated resin and hardener are mixed immediately prior to spray application in the sprayer itself [0035], that a self-setting reaction is induced when the components of the composition are delivered at a temperature that promotes their spray application at a proper viscosity [0011], that the two-part, self-setting composition is adapted for curing in place once applied [0012, 0016], and that the self-curing composition includes a multi-part 
Warren does not teach that the spray applied reinforced composition is formed by the steps further comprising blending a reinforcing material between 20% to 40% by weight into said base resin component to form a reinforced resin component, and that the base resin component in the step of said hardener component maintained separately from said resin component and in the step of mixing said resin component is said reinforced resin component. However, Yong teaches graphene (abstract; description p. 1, l. 7; p. 3, l. 5; p. 4, l. 4) that is nano-scale sheet-like structural material graphene (description p. 4, l. 4) that is able to effectively fill gaps between glass scales and that is able to overlap nano-scale gaps (description p. 4, l. 5-6) and that is present in a low-viscosity solvent-free epoxy graphene glass-flake coating that consists of two components, wherein one of the components comprises the graphene and epoxy resin, and the other component comprises a curing agent (abstract; description p. 3, l. 1-8), wherein the component that comprises the graphene comprises 0.2-0.3% of the graphene in mass percent (abstract; description p. 3, l. 1-8), wherein the two components are maintained separately, are mixed, and are then applied by high-pressure airless spraying without heating (description p. 5, l. 18-19). Warren and Yong are analogous art because both references are in the same field of endeavor of a spray 
Regarding claim 2, Warren teaches that the part of the two-part composition [0011, 0015] that comprises the base resin that is a diglycidyl ether of bisphenol F resin [0021] comprises between 80% and 99%, by weight, bisphenol F resin [0025] that is a diglycidyl ether of bisphenol F resin [0021], which reads on the limitation wherein the reinforced resin component comprises between 80% and 99% diglycidyl ether of bisphenol F resin by weight, which reads on the claimed % by weight. Warren teaches that the part of the two-part composition [0011, 0015] that comprises the base resin [0021] comprises between 0.05% and 0.02%, by weight, air release agent [0025], which reads on the limitation wherein the reinforced resin component comprises between 0.05% and 0.02% air release agent by weight as claimed.
Warren does not teach that the reinforced resin component further comprises between 10% and 50% said reinforcing material by weight. However, Yong teaches graphene (abstract; description p. 1, l. 7; p. 3, l. 5; p. 4, l. 4) that is nano-scale sheet-like structural material graphene (description p. 4, l. 4) that is able to effectively fill gaps between glass scales and that is able to overlap nano-scale gaps (description p. 4, l. 5-6) and that is present in an amount of 0.2 to 0.3 percent in a low-viscosity solvent-free epoxy graphene glass-flake coating that consists of two components, wherein one of the components comprises the graphene and epoxy resin, and the other component comprises a curing agent (abstract; description p. 3, l. 1-8), wherein the two components are maintained separately, are mixed, and are then applied by high-pressure airless spraying without heating (description p. 5, l. 18-19). Before the effective 
Regarding claim 3, Warren teaches that the part of the two-part composition [0011, 0015] that comprises the base resin that is a diglycidyl ether of bisphenol F resin [0021] further comprises between 1% and 4%, by weight, pigment [0025], which reads on the limitation wherein the reinforced resin component further comprises between 1% and 4% pigment by weight as claimed.

Warren does not teach the claimed % by weight of diglycidyl ether of bisphenol F resin with sufficient specificity. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the % by weight of Warren’s bisphenol F resin that is a diglycidyl ether of bisphenol F resin in Warren’s part that comprises the base resin to be between 80% and 90% by weight, which would read 
Warren does not teach the claimed % by weight of air release agent with sufficient specificity. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the % by weight of Warren’s air release agent in Warren’s part that comprises the base resin to be between 0.02% and 0.03% by weight, which would read on the limitation wherein the bae resin component comprises between 0.02% and 0.03% air release agent by weight as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing the an ability of Warren’s air release agent to release air from Warren’s composition and to inhibit foaming in Warren’s composition because Warren teaches that the part of the two-part composition [0011, 0015] that 
Warren does not teach the claimed % by weight of thixotropic agent. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the % by weight of Warren’s thixotropic agent in Warren’s part that comprises the base resin to be slightly greater than 10% by weight, which would read on the limitation wherein the base resin component comprises slightly greater than 10% thixotropic agent by weight as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing an ability of Warren’s thixotropic agent to improve thixotropy of Warren’s composition because Warren teaches that the part of the two-part composition [0011, 0015] that comprises the base resin [0021] comprises between 2% and 6% or between 3% and 5%, by weight, thixotropic agent [0025, 0026], which means that the % by weight of Warren’s thixotropic agent in Warren’s part that comprises the base resin would have affected an ability of Warren’s thixotropic agent to improve thixotropy of Warren’s composition.
Warren does not teach the claimed % by weight of pigment with sufficient specificity. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the % by weight of Warren’s pigment in Warren’s part that comprises the base resin to be between 2% and 3% by weight, 
Regarding claim 5, Warren teaches that the other part of the two-part composition [011, 0015] comprises between 80% and 99%, by weight, cycloaliphatic amine [0030] that is a hardener component [0027], which reads on the limitation wherein the hardener component comprises between 80% and 99% cycloaliphatic amine by weight as claimed. Warren teaches that the other part of the two-part composition [011, 0015] comprises between 0.05% and 0.02%, by weight, air release agent [0030], which reads on the limitation wherein the hardener component comprises between 0.05% and 0.02% air release agent by weight as claimed.
Regarding claim 6, Warren teaches that the other part of the two-part composition [011, 0015] comprises between 94% and 96%, by weight, cycloaliphatic amine [0031], which reads on the limitation wherein the hardener component comprises between 94% and 96% cycloaliphatic amine by weight as claimed. Warren teaches that 
Regarding claim 9, Warren in view of Yong renders it obvious to use Yong’s graphene that is nano-scale sheet-like structural material graphene to modify the part of Warren’s two-part composition that comprises Warren’s base resin, as explained above for claim 1, which renders obvious the limitation wherein the reinforcing material comprises graphene particles as claimed.

Response to Arguments
Applicant's arguments filed 08/03/2021 have been fully considered but they are not persuasive. In response to the applicant’s argument that the objection to the specification is erroneous as no amendments have been filed in this application related to a small hive beetle trap (p. 5), actually an amendment to the specification was filed on 08/06/2020 that pertains to a small hive beetle trap. Specifically, an amendment to the specification on 08/06/2020 recites “A small hive beetle trap configured to be located beneath a beehive is provided. The trap includes a frame formed from one or more frame members, including a front frame member; an opening for bees to enter and exit the hive via the trap; a small hive beetle entry including at least one channel .
In response to the applicant’s argument that the cited Warren reference however discloses mixing ratios of the base resin in the 80%-90% range with the addition of 2%-6% thixotropic agent, and that at base resin concentrations, as disclosed in Warren, the time dependent shear of the composition is not of concern because the material is viscous and maintains its viscosity allowing it to be sprayed at elevated temperatures and remain in place without sagging for the duration of the cure in glass transition (p. 5, 7, 8), it is noted that “the time dependent shear of the composition” is not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Warren’s teaching that the resin comprises between 80% and 99% bisphenol F resin and between 2% and 6% thixotropic agent, all by weight [0025] is a teaching of the amounts of bisphenol F resin and thixotropic agent in Warren’s base resin component in Warren’s spray applied BPA 
In response to the applicant’s argument that the present disclosure utilizes a lower concentration of the base resin with the added weight of the reinforcing (p. 5, 7, 8), the limitation “a base resin component between 10% to 50% by weight” in claim 1, lines 3-4 is interpreted as “a base resin component that is between 10% and 50% by weight of the spray applied reinforced composition”. Warren’s teaching that the resin comprises between 80% and 99% bisphenol F resin [0025] is a teaching of the amount of bisphenol F resin in Warren’s base resin component in Warren’s spray applied BPA free two-part, self-setting composition and is not a teaching of its amount in Warren’s composition. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the amount of the part of Warren’s two-part composition that comprises Warren’s base resin in Warren’s two-part composition to be between 10% and 50% by weight, which would read on the limitation wherein the % by weight of the base resin component is between 10% to 50% by weight as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing self-setting of Warren’s two-part composition and an ability of Warren’s two-part composition to cure when the two parts of Warren’s two-part composition are mixed with each other because Warren teaches that the two-part composition is self-setting [0011, 0015], that one part of the two-part 
In response to the applicant’s argument that the present disclosure specifies a base resin range of as low as 50% (p. 6, 7, 8-9), there is no recitation in the specification of the instant application or in the claims as originally filed on 12/06/2018 of the amount of a base resin range of as low as 50%. In fact, there is no recitation in the specification of the instant application or in the claims as originally filed on 12/06/2018 of any amount of the base resin in the spray applied  reinforced composition. Claim 4 recites “the reinforced component comprising: between 50% and 90% said bisphenol F resin by weight” in lines 1-2, which is the % by weight of the 
In response to the applicant’s argument that the present disclosure requires the addition of a significantly increased concentration of thixotropic agent of as high as 50% to prevent the tendency of the material to sag (p. 6, 7, 8-9), there is no recitation in the specification of the instant application or in the claims as originally filed on 12/06/2018 of a concentration of thixotropic agent of as high as 50%. In fact, there is no recitation in 
In response to the applicant’s argument that the cited Warren reference simply does not disclose such mixing ranges because it is not confronted with the same problem as disclosed herein where the reinforced resin composition must bear the additional weight of the reinforcing agent (p. 6, 7, 9), the mixing ranges that the applicant references are not recited in claim 1. They are recited in claim 4. Before the 
In response to the applicant’s argument that the Kramer reference does not mention graphene (p. 6), the rejection of the claims in this Office action does not rely on Kramer for a teaching of graphene.
In response to the applicant’s argument that Kramer makes no mention whatsoever of premixing the reinforcing with the base resin prior to and apart from the hardener (p. 6), before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Kramer’s inorganic filler that is graphite to modify the part of Warren’s two-part composition that comprises Warren’s base resin and to optimize the amount of Kramer’s inorganic filler that is graphite in Warren’s two-part composition to be between 20% and 40% by weight, which would read on the limitation wherein the spray applied reinforced composition is formed by the steps further comprising blending a reinforcing material between 20% to 40% by weight into said base resin component to form a reinforced resin component, and wherein the resin component in the step of said hardener component maintained separately from said resin component and in the step of mixing said resin component is said reinforced resin component as claimed. One of ordinary skill in the art would have been motivated to do so because Kramer teaches that the inorganic filler that is graphite is beneficial for 
In response to the applicant’s argument that if one skilled in the art were to mix the Kramer graphite into the Warren resin, the materials would be weaker and not reinforced (p. 6), the applicant did not provide any evidence of this and did not provide any evidence that one of ordinary skill in the art would have expected this to occur. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Kramer’s inorganic filler that is graphite to modify the part of Warren’s two-part composition that comprises Warren’s base resin and to optimize the amount of Kramer’s inorganic filler that is graphite in Warren’s two-part composition to be between 20% and 40% by weight, which would read on the limitation wherein the spray applied reinforced composition is formed by the steps further comprising blending a reinforcing material between 20% to 40% by weight into said base resin component to form a reinforced resin component, and wherein the resin component in the step of said hardener component maintained separately from said resin component and in the step of mixing said resin component is said reinforced resin component as claimed. One of ordinary skill in the art would have been motivated to do so because Kramer teaches that the inorganic filler that is graphite is beneficial for being an inorganic filler that is useful [0114] in a two-component composition that 
In response to the applicant’s argument that the addition of the addition of the weight of the graphite without the attendant increase in the thixotropic agent and reduction in the base resin would create significant sagging when the material was spray applied (p. 6), the applicant did not provide any evidence that this would occur and did not provide any evidence that one of ordinary skill in the art would have expected this to occur. Claim 1 does not limit the amount of thixotropic agent, but claims 4 and 6 do. Claim 1 limits the amount of reinforcing material and base resin component. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the amount of the part of Warren’s two-part composition that comprises Warren’s base resin in Warren’s two-part composition to be between 10% and 50% by weight, which would read on the limitation wherein the % by weight of the base resin component is between 10% to 50% by weight as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing self-setting of Warren’s two-part composition and an ability of Warren’s two-part composition to cure when the two parts of Warren’s two-part composition are mixed with each other because Warren teaches that the two-part composition is self-setting [0011, 0015], that one part of the two-part composition [0011, 0015] comprises a base resin that is a diglycidyl ether of bisphenol F resin [0021], that 
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use O’Leary’s nano-sized graphite to modify the part of Warren’s two-part composition that comprises Warren’s base resin and to optimize the amount of O’Leary’s nano-sized graphite in Warren’s two-part composition to be between 20% and 40% by weight, which would read on the limitation wherein the spray applied reinforced composition is formed by the steps further comprising blending a reinforcing material between 20% to 40% by weight into said base resin component to form a reinforced resin component, and wherein the resin component in the step of said hardener component maintained separately from said resin component and in the step of mixing 
In response to the applicant’s argument that if one skilled in the art were to mix the O’Leary graphite into the Warren resin, the materials would be weaker and not reinforced (p. 8), the applicant did not provide any evidence that this would occur and did not provide any evidence that one of ordinary skill in the art would have expected this to occur. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use O’Leary’s nano-sized graphite to modify the part of Warren’s two-part composition that comprises Warren’s base resin and to optimize the amount of O’Leary’s nano-sized graphite in Warren’s two-part composition to be between 20% and 40% by weight, which would read on the limitation wherein the spray applied reinforced composition is formed by the steps further comprising blending a reinforcing material between 20% to 40% by weight into said base resin component to form a reinforced resin component, and wherein the resin component in the step of said hardener component maintained separately from said resin component and in the step of mixing said resin component is said reinforced resin component as claimed. One of ordinary skill in the art would have been motivated to do 
In response to the applicant’s argument that the addition of the weight of the graphite without the attendant increase in the thixotropic agent and reduction in the base resin would create significant sagging when the material was spray applied (p. 8), the applicant did not provide any evidence that this would occur and did not provide any evidence that one of ordinary skill in the art would have expected that this would occur. Claim 1 does not limit the amount of a thixotropic agent, but claims 4 and 6 do. Claim 1 limits the amount of a reinforcing material and the amount of a base resin component. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use O’Leary’s nano-sized graphite to modify the part of Warren’s two-part composition that comprises Warren’s base resin and to optimize the amount of O’Leary’s nano-sized graphite in Warren’s two-part composition to be between 20% and 40% by weight, which would read on the limitation wherein the spray applied reinforced composition is formed by the steps further comprising blending a reinforcing material between 20% to 40% by weight into said base resin component to form a reinforced resin component, and wherein the resin component in the step of said hardener component maintained separately from said resin component and in the step 
In response to the applicant’s argument that Yong provides the use of graphene flakes/sheets in low viscosity coatings to fill gaps by additionally added glass scales, and that this is a low viscosity, flowable material that is applied at lower thicknesses as they are not relied upon as structural agents (p. 9), if one of ordinary skill in the art were to use Yong’s graphene that is nano-scale sheet-like structural material graphene to modify the part of Warren’s two-part composition that comprises Warren’s base resin, Yong’s graphene that is nano-scale sheet-like structural material graphene would function as a reinforcing material to some extent because it would have the claimed composition of the claimed reinforcing material. Also, the rejection of claim 1 in this Office action is not based on incorporating Yong’s low viscosity coatings into Warren’s two-part composition. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Yong’s graphene that is nano-scale sheet-like structural material graphene to modify the part of Warren’s two-part composition that comprises Warren’s base resin and to optimize the amount of Yong’s graphene that is nano-scale sheet-like structural material graphene in Warren’s two-part composition to be between 20% and 40% by weight, which would 
In response to the applicant’s argument that if one skill in the art were to mix the Yong graphene sheets into the Warren resin, the materials would be weaker and not reinforced (p. 9), the applicant did not provide any evidence that this would occur, and the applicant did not provide any evidence that one of ordinary skill in the art would have expected that this would occur. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Yong’s graphene that is nano-scale sheet-like structural material graphene to modify the part of Warren’s two-part composition that comprises Warren’s base resin and to optimize the amount of Yong’s graphene that is nano-scale sheet-like structural material graphene in 
In response to the applicant’s argument that the addition of the weight of the graphite without the attendant increase in the thixotropic agent and reduction in the base resin would create significant sagging when the material was spray applied (p. 9), the applicant did not provide any evidence that this would occur and did not provide any evidence that one of ordinary skill in the art would have expected that this would occur. Claim 1 does not limit the amount of a thixotropic agent, but claims 4 and 6 do. Claim 1 limits the amount of a reinforcing material and the amount of a base resin component. Before the effective filing date of the claimed invention, one of ordinary skill in the art .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DAVID T KARST/Primary Examiner, Art Unit 1767